DETAILED ACTION
	Claims 1-20 are rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan, Raju. "Country Wise Classification of Human Names." In Proceedings of the 5th WSEAS Int. Conf. on Artificial Intelligence, Knowledge Engineering and Data Bases, Madrid, pp. 411-416. 2006 (hereinafter Balakrishnan), in view of Kolo et al., U.S. PG-Publication No. 2008/0177739 A1, further in view of Mubarak, Hamdy, and Kareem Darwish. "Classifying Arab Names Geographically." In Proceedings of the Second Workshop on Arabic Natural Language Processing, pp. 1-8. 2015 (hereinafter Mubarak).

Claim 1
	Balakrishnan discloses a method relating to using unsupervised machine learning to determine a country association based on a name. Balakrishnan discloses a method "to identify the country of origin of a person name, i.e. to classify person names according to the country of origin." The method is implemented in a "k-nearest neighbor classification algorithm" that utilizes implicit information "for unsupervised expansion of knowledge base during run time." Balakrishnan, 2; See Also 3 (discussing unsupervised training method). 
	Balakrishnan discloses the method comprising: accessing an unsupervised machine learning training data set comprising a plurality of strings generated by adding a plurality of country identifiers to at least a portion of a plurality of names corresponding to a respective plurality of individual persons. The training data set is comprised of 3-tuples of strings comprising first name, second name, and country. The training data set corresponds to a respective plurality of persons "extracted randomly from the employee database of a multinational corporation." Id. at 2-3 (4.1 Data Set). 
	Balakrishnan discloses training a machine learning classifier using the unsupervised machine learning training data set, wherein the training associates individual ones of the plurality of names to individual ones of the plurality of country identifiers. Unsupervised training uses "implicit information in the first name-second name association to build the knowledge base." For example, "a first name is identified as associated to a particular country in the knowledge base, an association is established between the second name and the country in the knowledge base." Id. at 3 (4.2 Training Methods).
	Balakrishnan does not expressly disclose wherein the training associates ones of the plurality of names to individual ones of the plurality of country identifiers within a vector space; receiving, by a computer system, a specific individual name for a specific individual; using a first portion of the specific individual name, the computer system producing a first vector in the vector space using the machine learning classifier; and based on the first vector, the computer system determining a first country associated with the specific individual.
	Kolo discloses "algorithms to determine categorizations, such as nationality … [and/or] region of origin … of a selected name." Kolo, ¶ 30. Figure 4 illustrates a user interface wherein a user types a selected name 13 as input to the algorithm, and output includes a "country of origin 27 for the selected name 13." Id. at ¶ 87.
	Kolo discloses wherein the training associates ones of the plurality of names to individual ones of the plurality of country identifiers within a vector space. The algorithm is "an automated software method for analyzing onomastics to extract nationality … [and/or ] region of origin" of a selected name. The method comprises steps of parsing the selected name "into one or more individual onomastic elements," accessing a master database for the desired categorization comprising "vectors for all possible onomastic elements with probabilities that the possible onomastic elements belong to distinct sub-categorizations." Id. at ¶¶ 12; 16; 53; 57. Further, the method comprises a step of "multiplying the probabilities for each distinct sub categorization across the one or more vectors for the one or more individual onomastic elements to give weighted probabilities corresponding to each sub-categorization," (i.e. generating a vector space). Id. at ¶ 12; 63-65; 72-80; See Also ¶ 75 (a vector array is used "to determine the categorization of a selected name").
	Kolo discloses receiving, by a computer system, a specific individual name for a specific individual. Figure 4 illustrates a user interface wherein a user types a selected name 13 as input Id. at ¶ 87.
	Kolo discloses using a first portion of the specific individual name, the computer system producing a first vector in the vector space. Kolo extracts onomastic elements from a name, wherein onomastic elements are "all letters and combinations of letters existing within a name." In one embodiment, the onomastic elements are classifies as initial, medial, and final. Id. at ¶ 39. Figure 3 illustrates an embodiment wherein vectors are created "containing information correlating the probability that a given onomastic element belongs to a particular sub-categorization." Id. at ¶¶ 51-54; 63-65. Accordingly, Kolo discloses using a plurality of onomastic elements (e.g. a first portion of the specific individual name) to produce a first vector representing the probability that the element belongs to a particular nationality and/or region of origin.
	Kolo discloses based on the first vector, the computer system determining a first country associated with the specific individual. An array of vectors is "set up to determine the categorization of a selected name" and a weighting formula is applied. The weights are "normalized for overall probabilities (P) for each nationality" and the software returns a nationality corresponding to the name. Id. at ¶ 76. Figure 4 illustrates a user interface wherein a user types a selected name 13 as input to the algorithm, and output includes a "country of origin 27 for the selected name 13." Id. at ¶ 87.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of associating names with a country using unsupervised machine learning of Balakrishnan to incorporate using a vector space to determine a category of nationality and/or region of origin for a given name as taught by Kolo. 
	Balakrishnan-Kolo does not expressly disclose using a first portion of the specific individual name, the computer system producing a first vector in the vector space using the machine learning classifier.
	Mubarak discloses using a first portion of the specific individual name, the computer system producing a first vector in the vector space using the machine learning classifier. Mubarak discloses a support vector machine (SVM) for mapping names to countries. Mubarak, 1 (Abstract). The SVM classifier uses "bag-of-words features," "word unigrams," "character n-gram features," and "word position weighting." Id. at 2. Further, the SVM classifier gives different weights to first names (i.e. first portion) and last names (i.e. second portion). Id. at 4 (5 Name Classification Experiments). Accordingly, Mubarak discloses using at least a first name (i.e. first portion of the specific individual name) in a support vector machine (i.e. machine learning classifier using vectors) that uses n-gram features of the name (e.g. onomastic elements of Kolo).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning and vector space used to associate names with a country of Balakrishnan-Kolo  to incorporate the support vector machine classifier for associating names with a country taught by Mubarak. One of ordinary skill in the art would be motivated to integrate the support vector machine classifier into 

Claim 2
	Kolo discloses using a second portion of the specific individual name, producing a second vector in the vector space using the machine learning classifier. Kolo extracts onomastic elements from a name, wherein onomastic elements are "all letters and combinations of letters existing within a name." In one embodiment, the onomastic elements are classifies as initial, medial, and final. Id. at ¶ 39. Figure 3 illustrates an embodiment wherein vectors are created "containing information correlating the probability that a given onomastic element belongs to a particular sub-categorization." Id. at ¶¶ 51-54; 63-65. Accordingly, Kolo discloses using a plurality of onomastic elements (e.g. first, second … n portion of the specific individual name) to produce n vectors representing the probability that each element belongs to a particular nationality and/or region of origin.
	Kolo discloses creating an average name vector by averaging the first vector with the second vector. Kolo discloses that the algorithm "take[s] all of the onomastic element vectors associated with the name … and multipl[ies] the normalized probabilities for all onomastic elements … to create weights (W) that the name … belongs to a particular nationality." Id. at ¶ 64. The weights (W) is analogous to an average name vector (given example shows weights as a three value tuple). Id. at ¶¶ 64-65.
	Kolo discloses wherein determining the first country associated with the specific individual is based on the average name vector. Kolo discloses that weights (W) are normalized and the results output the most likely nationality (i.e. country). Id. at ¶¶ 65-66.

Claim 3
	Mubarak discloses for a second portion of the specific individual name, determining that a second vector cannot be produced in the vector space using the machine learning classifier; wherein determining the first country associated with the specific individual is not based on the second portion of the specific individual name. The disclosed purpose of training a support vector machine is to "classify previously unseen names." Mubarak, Abstract. Mubarak discloses that the SVM uses "character trigrams as a back-off for unseen words." Id. at 4 (5 Name Classification Experiments). The trigram model is used "as a back-off for out of vocabulary words, which were not seen during training." Id. at 5. Accordingly, when a portion of a name is unseen in the training data (i.e. unique to the persons in the training data set), Mubarak defaults to using a character trigram model— and does not use vectors for the portion of the name (it uses vectors in the character trigram model instead).

Claim 4
	Mubarak discloses wherein determining that a second vector cannot be produced in the vector space using the machine learning classifier includes determining that the second portion of the specific individual name is unique within the plurality of individual persons in the unsupervised machine learning training data set. The disclosed purpose of training a support vector machine is to "classify previously unseen names." Mubarak, Abstract. Mubarak discloses that the SVM uses "character trigrams as a back-off for unseen words." Id. at 4 (5 Name Classification Experiments). The trigram model is used "as a back-off for out of vocabulary words, which were not seen during training." Id. at 5. Accordingly, when a portion of a name is 

Claim 7
	Kolo discloses wherein adding the plurality of country identifiers comprises, for each respective full name of the plurality of individual persons, appending a country identifier to that full name. Figure 4 illustrates a query for the full name "Ramaz Pataridz" wherein the country association result is "Georgia." Id. at ¶ 87. Accordingly, the country 27 "Georgia" was added (i.e. appended) to the user interface screen presenting the full name 13.

Claim 12
	Kolo discloses wherein the first portion of the specific individual name is the full name of the specific individual. Kolo discloses that the databases storing data selected names "may also exist separately for surnames, full names, etc." Id. at ¶ 37. Figure 4 illustrates a query for the full name "Ramaz Pataridz" wherein the country association result is "Georgia." Id. at ¶ 87.

Claim 13
	Claim 13 recites a medium storing instructions for performing the steps of the method recited in claim 1. Accordingly, claim 13 is rejected as indicated in the rejection of claim 1.

Claims 17-19
.


	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan, in view of Kolo, further in view of Mubarak, further in view of Narasimha et al., U.S. PG-Publication No. 2017/0177584 A1.

Claim 5
	Narasimha discloses generating the unsupervised machine learning training data set including standardizing the plurality of names corresponding to a respective plurality of individual persons; wherein the standardizing comprises converting the plurality of names to a same capitalization. Narasimha discloses a method for matching textual media names using a name matcher 108 that applies machine learning from names obtained from a name cleaner 106. Name cleaner 106 standardizes the textual media names using clean up rules to improve matching accuracy. Narsimha, ¶¶ 24-25. In one embodiment, capitalization is removed (i.e. all text is in lowercase) to standardize the text. Id. at ¶ 58; 70; See Also ¶ 37 (letter conversion module 210 replaces capitalized letters with same letter in lowercase form).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning method of matching names to countries of Balakrishnan-Kolo-Mubarak to incorporate normalizing text for use in a machine learning system as taught by Narasimha. One of ordinary skill in the art would be motivated to integrate normalizing text for use in a machine learning system into Balakrishnan-

Claim 14
	Claim 14 recites a medium storing instructions for performing the steps of the method recited in claim 5. Accordingly, claim 14 is rejected as indicated in the rejection of claim 5.


	Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan, in view of Kolo, further in view of Mubarak, further in view of Guha et al., U.S. PG-Publication No. 2020/0278986 A1.

Claim 6
	Guha discloses comparing respective cosine similarities between the first vector and country vectors for the plurality of countries; wherein the first country associated with the specific individual has the largest of the respective cosine similarities. Guha discloses a method "for inferring data relationships of a plurality of datasets," comprising the steps of "scan[ning] data contents … to extract features, wherein each feature has an associated weight" and "comput[ing] a precise similarity metric between datasets … based on their weighted features," and "infer[ring] datasets with precise similarity metrics above a threshold quantity as being likely related." Guha, ¶ 2. The weights are trained using a machine learning process, including support vector machine (SVM) algorithms trained in an unsupervised manner. Id. at ¶ 29. The similarity metric is based on "cosine similarity," and dataset s "with precise similarity metrics above a Id. at ¶ 25. Guha discloses that the method "sort[s] the datasets into cluster with a similarity metric computation component 130." Accordingly, one of ordinary skill in the art recognizes that the dataset (e.g. name) with the highest cosine similarity metric, is the best match to the cluster (e.g. names associated with X country).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning method of matching names to countries of Balakrishnan-Kolo-Mubarak to incorporate cosine similarity between datasets as taught by Guha. One of ordinary skill in the art would be motivated to integrate cosine similarity between datasets into Balakrishnan-Kolo-Mubarak, with a reasonable expectation of success, in order to "effectively reduc[e] the computational resource(s) and/or bandwidth used to identify related datasets." Guha, ¶ 10.

Claim 15
	Guha discloses wherein determining the first country includes determining whether a cosine similarity for the first country exceeds a threshold value. Guha discloses a method "for inferring data relationships of a plurality of datasets," comprising the steps of "scan[ning] data contents … to extract features, wherein each feature has an associated weight" and "comput[ing] a precise similarity metric between datasets … based on their weighted features," and "infer[ring] datasets with precise similarity metrics above a threshold quantity as being likely related." Guha, ¶ 2. The weights are trained using a machine learning process, including support vector machine (SVM) algorithms trained in an unsupervised manner. Id. at ¶ 29. The similarity metric is based on "cosine similarity," and dataset s "with precise similarity metrics above a threshold quantity are likely related." Id. at ¶ 25. Accordingly, one of ordinary skill in the art X country).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning method of matching names to countries of Balakrishnan-Kolo-Mubarak to incorporate cosine similarity between datasets as taught by Guha. One of ordinary skill in the art would be motivated to integrate cosine similarity between datasets into Balakrishnan-Kolo-Mubarak, with a reasonable expectation of success, in order to "effectively reduc[e] the computational resource(s) and/or bandwidth used to identify related datasets." Guha, ¶ 10.

Claim 20
	Claim 20 recites a system configured to perform the steps of the method recited in claim 6. Accordingly, claim 20 is rejected as indicated in the rejection of claim 6.


	Claims 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan, in view of Kolo, further in view of Mubarak, further in view of Ye et al., U.S. PG-Publication No. 2018/0218382 A1.

Claim 8
	Ye discloses wherein training the machine learning classifier using the unsupervised machine learning training data set includes using a word2vec algorithm. Ye discloses methods "for classifying names into a predefined set of classifications (such as ethnicity classifications) Id. at ¶ 30. An ethnicity classifier for names "may be developer using the word embedding vectors." Id. at ¶ 37.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning method for classifying names to countries of Balakrishnan-Kolo-Mubarak to incorporate using word2vec to generate word embedding vectors from names as taught by Ye. One of ordinary skill in the art would be motivated to integrate using word2vec to generate word embedding vectors into Balakrishnan-Kolo-Mubarak, with a reasonable expectation of success, in order to (1) use a standard industry tool that is "known in the art" (See Ye, ¶ 37) and (2) to use classification information derived from a name to increase the effectiveness of targeted information dissemination. See Ye, ¶ 1.

Claim 11
	Ye discloses customizing digital content for the specific individual based on the determination of the first country; and causing the digital content to be transmitted to the specific individual. Ye discloses methods "for classifying names into a predefined set of classifications … based on applying machine learning algorithms." The identified correlations are "used to classify names with unknown classifications." The classification of a person's name is "correlated with economic, commercial, social and other preferences of the person" and the "effectiveness of … targeted information dissemination, such as targeted advertisement and targeted news, may be improved by such classification." Id. at ¶¶ 49-50. Accordingly, classifying 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning method for classifying names to countries of Balakrishnan-Kolo-Mubarak to incorporate using word2vec to generate word embedding vectors from names as taught by Ye. One of ordinary skill in the art would be motivated to integrate using word2vec to generate word embedding vectors into Balakrishnan-Kolo-Mubarak, with a reasonable expectation of success, in order to use classification information derived from a name to increase the effectiveness of targeted information dissemination. See Ye, ¶ 1.

Claim 16
	Claim 16 recites a medium storing instructions for performing the steps of the method recited in claim 11. Accordingly, claim 16 is rejected as indicated in the rejection of claim 11.


	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan, in view of Kolo, further in view of Mubarak, further in view of Tiwari, U.S. PG-Publication No. 2019/0102374 A1.

Claim 9
standardizing a format of the specific individual name prior to producing the first vector, wherein the standardizing comprises replacing at least one type of punctuation character with whitespace. Tiwari discloses a n-gram generator 348 that "can normalize … text" for processing. The normalization of text "can include replacing with whitespace, or removing special characters such as punctuation and emojis." Id. at ¶ 34.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vectors of n-grams based on textual names of Balakrishnan-Kolo-Mubarak to incorporate the normalization of text as taught by Tiwari. One of ordinary skill in the art would be motivated to integrate the normalization of text into Balakrishnan-Kolo-Mubarak, with a reasonable expectation of success, in order to improve the accuracy of evaluating the text against a dataset.

Claim 10
	Tiwari discloses standardizing a format of the specific individual name prior to producing the first vector, wherein the standardizing comprises deleting at least one type of punctuation character. Tiwari discloses standardizing a format of the specific individual name prior to producing the first vector, wherein the standardizing comprises replacing at least one type of punctuation character with whitespace. Tiwari discloses a n-gram generator 348 that "can normalize … text" for processing. The normalization of text "can include replacing with whitespace, or removing special characters such as punctuation and emojis." Id. at ¶ 34.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vectors of n-grams based on textual names of Balakrishnan-Kolo-Mubarak to incorporate the normalization of text as taught by 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 25, 2021